Citation Nr: 1636317	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus in an unappealed December 2009 rating decision.

 2.  The evidence received since the December 2009 rating decision does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for diabetes.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision, denying service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  New and material evidence has not been received with respect to the claim of service connection for diabetes; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2012.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  In this case, a VA examination or medical opinion is not necessary, because new and material evidence sufficient to reopen the claim has not been received.  Under such circumstances, VA need not provide such an examination or opinion.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  New and Material Evidence

The Veteran was originally denied service connection for diabetes mellitus in a December 2009 rating decision.  That decision noted that there was no record of diabetes in service or within one year of the Veteran's separation from service and that the Veteran's personnel records failed to show that he physically set foot in the Republic of Vietnam during his active duty service.  The RO informed him and his representative of the decision and of his appellate rights that same month.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance. Thus, the December 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran filed the current claim to reopen in June 2012.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The evidence received since the December 2009 denial consists of more recent VA, SSA, and private treatment records the Veteran's June 2016 hearing testimony, additional lay statements, and the June 2012 Defense Personnel Records Information Retrieval System response.  This evidence does not establish that the Veteran set foot in the Republic of Vietnam so as to entitle him to the presumption of exposure to herbicides nor does it show actual exposure to herbicides.  In his June 2014 VA Form 9, the Veteran alternately argued that he could have been exposed to Agent Orange either from working on planes that had been flying in Vietnam or from airborne herbicides when his ship was within sight of the coast of Vietnam.  These scenarios are not contemplated within the presumption of herbicide exposure and therefore actual exposure in either manner must be affirmatively established.  In that regard, the Veteran specifically testified that he had no knowledge of any herbicide exposure until a VA physician who treated him for a heart condition told him that he had been exposed.  Thus, the Veteran is not claiming to have actual firsthand knowledge of an incident in which he was exposed to herbicides.  Similarly, despite the VA physician's statements to the Veteran, that physician likewise has not been shown to have actual firsthand knowledge of an incident in which the Veteran was exposed to herbicides.  

As such, the Veteran has not presented any competent evidence of onset of diabetes during service or of exposure to herbicides during service.  Thus, the additional evidence does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for diabetes mellitus have not been met.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for diabetes mellitus is not reopened.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


